         Case 3:14-cr-00806-BTM Document 180 Filed 09/21/21 PageID.421 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                   V.                                  (For Offenses Committed On or After November I, 1987)
                 TERECITA MORALES (3)
                                                                         Case Number: 3 : 14-CR-00806-BTM

                                                                       Sandra Corine Lechman
                                                                       Defendant's Attorney
REGISTRATION NO.                   46667-298
 □ -
THE DEFENDANT:
l;ii;l admitted guilt to violation of allegation(s) No.        1

 D   was found guilty in violation ofallegation(s) No.        ------------- after denial of guilty.
Accordinl(ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                       Nature of Violation

                                        Failure to report change in residence




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       September 20, 2021
                                                                       Date oflmposition of Sentence


                                                                        �l�Ao�j#-
                                                                       UNITED STATES DISTRICT JUDGE
                        Sep 21 2021

                          s/ SuzanneA
        Case 3:14-cr-00806-BTM Document 180 Filed 09/21/21 PageID.422 Page 2 of 2
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for R evocations

DEFENDANT:               TERECITA MORALES (3)                                                      Judgment - Page 2 of 2
CASE NUMBER:             3: 14-CR-00806-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a te1m of:
 Four (4) months.


                                                              Hon. 13 Y TED       M ozvv
                                                              UNITEn;ATES DISTRICT JUDGE



 □     Sentence imposed pursuant to Title 8 USC Section 1 326(b).
 □     The court makes the following recommendations to the Bureau of Prisons:




 □     The defendant is remanded to the custody of the United States Marshal.
 □     The defendant shall surrender to the United States Marshal for this district:
       □     at ________ A.M.                                 on
       □     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 □     Prisons:
       □     on or before
       □     as notified by the United States Marshal.
       □     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   ------------- to
 at _ _       _      _ _ _ __ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL


                                     By                     DEPUTY UNITED STATES MARSHAL


                                                                                                  3 : 14-CR-00806-BTM
